Citation Nr: 0616236	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
June 1977.  He died in January 2002.  The appellant is the 
veteran's mother and custodian of his children. She brought 
this appeal on their behalf.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied entitlement to service connection 
for the cause of the veteran's death.

The appellant testified at a Board hearing that was held in 
February 2006.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  Service connection had not been established for any 
disability during the veteran's lifetime, and there is no 
competent evidence showing a diagnosis of post-traumatic 
stress disorder (PTSD).  

2.  There is no competent evidence associating the certified 
cause of the veteran's death, drug overdose due to methadone 
intoxication, to his military service on any basis; the 
manner of death was certified as accidental. 


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim for death compensation was filed after 
November 9, 2000, the effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The November 2002 and January 2005 RO letters taken together 
informed the appellant of the provisions of the VCAA and she 
was advised to identify any evidence in support of the claim 
that had not been obtained.  They informed the appellant that 
VA would obtain pertinent federal records, and that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication of the claim for death benefits in December 2002 
and as a result the timing of the notice does comply with the 
express requirements of the law as discussed in Pelegrini.  
Furthermore, the VCAA-specific development that was 
subsequently completed prior to the RO reviewing the matter 
in September 2005 cured the timing deficiency with respect to 
the content of the notice.  See, e.g., Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  The Board notes 
that the January 2005 VCAA-specific letter had a direct 
reference to this element on page 1 that the Board finds was 
an acceptable presentation of the fourth element.  In 
addition a February 2002 RO letter invited the submission of 
evidence directed to the cause of death and its relationship 
to military service that supplemented the other VCAA-directed 
notice. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
substantially satisfied, and the appellant was provided a 
single notice covering all content requirements.  The content 
of the VCAA notice supports the conclusion that the claimant 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  Furthermore, as the Board is 
denying the claim of service connection for the cause of the 
veteran's death there is no potential prejudice in any 
deficiency in notice regarding the effective date element.  
The Board also notes that the notice of the rating decision, 
the statement of the case and supplemental statement of the 
case were thorough in presenting information the appellant 
needed to pursue her appeal.   See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained the service medical records, relevant 
VA medical records, the death certificate certifying the 
cause of death and private treatment records relevant to the 
issues on appeal.  The VCAA duty to assist regarding the 
necessity of a medical examination/opinion does require an 
opinion in a claim where, as here, an appellant relates the 
cause of death to military service and there is no competent 
evidence a veteran suffered an event or injury in service 
that may be associated with the cause of death.  See Duenas 
v. Principi, 18 Vet. App. 514, 519-20 (2004).  The appellant 
also testified at a Board hearing.  Thus, the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  The record has been supplemented 
with information that will support an informed determination.  
VA's duty to assist the appellant in the development of the 
claim has been satisfied and the Board will turn to a 
discussion of the claim on the merits.


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2005).  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999), as applicable to claims of 
service connection for cause of death, see, e.g., Lathan v. 
Brown, 7 Vet. App. 359 (1996).  

The appellant through her substantive appeal relies on 
establishing service-related PTSD as the cause of the 
veteran's death.  The record shows VA received a claim of 
service connection for PTSD from the veteran in June 2001.  
The RO denied the claim in November 2001 and he did not 
initiate an appeal prior to his death in January 2002.  
However, the representative referred to the veteran's 
"pending claim" in a January 2002 memorandum filed with the 
appellant's application for death benefits.  The claim for 
the cause of death is not so narrowly focused and another 
basis has been raised as a potentially applicable basis for 
service connection of his death through the diagnosis a VA 
examiner reported in September 2001.  See for example 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley 
v. West, 212 F.3d 1255, 1270-71 (Fed. Cir. 2000) and Molloy 
v. Brown, 9 Vet. App. 513 (1996).  

The record shows that the certified cause of the veteran's 
death in January 2002 was drug overdose due to methadone 
intoxication.  The death certificate also reported the manner 
of death as accidental, further described as "accidental 
drug overdose" and that autopsy findings were available 
prior to completion of the certification.  The certifying 
official did not list any other significant condition 
contributing to death.  The term "accidental" as it is 
commonly defined, means "unexpected or unintentional." Casey 
v. Uddeholm Corp., 32 F.3d 1094, 1097 (7th Cir.1994).

The appellant's principal contention as stated in her appeal 
was that "PTSD" explained the veteran's serious emotional 
disturbance and inability to make rational decisions after he 
returned from military service.  She elaborated on this in 
hearing testimony that the veteran had attempted suicide 
several times with methadone and that he related the 
circumstances of the death of a friend during military 
service (T 2-3, 5, 8-11).  The representative argues the 
veteran's death was a suicide, that a fitness for duty 
examination coincided with the date of the death of a friend 
in service, that the veteran showed a definite change in 
behavior in service, and that there is medical diagnosis of a 
condition related to service producing suicidal ideation (T 
2-3, 12-13).  In other words, the argument opposes the 
principal certification of death as accidental.

The Board will simply note initially that the record confirms 
the veteran "witnessed a lethal accident" when a man he was 
accompanying fell from a flight deck on the evening of May 
17, 1976.  According to the competence for duty examination 
completed late that night, he was not competent for duty and 
the condition was not due to disease or injury.  According to 
the report, drug or alcohol abuse was deemed a more likely 
explanation than fatigue, which the veteran offered, and 
Valium and ethanol were detected in his urine.  Thereafter, a 
clinical record entry in May 1977 noted he was without 
evidence of any psychological or physiological evidence of 
drug addiction.  He was found normal psychiatrically on the 
separation examination in June 1977.  

The record following military service shows a psychological 
evaluation in 1995 noted the veteran was in a methadone 
program with daily appointments and he had a significant 
history of drug and/or alcohol abuse, including teenage 
alcohol and subsequent heroin more recently.  He reported no 
previous psychiatric or psychological screening.  In June 
2001, his former spouse recalled their drug use-related 
problems and that she saw him overdose four times and "come 
very near death".  

The contemporaneous VA clinical records from May 2000 through 
early January 2002 show the veteran had regular contacts 
regarding substance abuse issues from May through September 
2000, initially leaving detoxification for benzodiazepine 
dependence against medical advice.  He returned early in 
August 2001 reportedly seeking an evaluation for PTSD and it 
was noted he had recent use of heroin and no suicidal 
thought, plan or intent currently.  The assessment was 
benzodiazepine dependence, heroin and alcohol abuse, major 
depressive disorder versus substance-induced mood disorder, 
no current suicidal ideation.  The VA hospitalized him for 
seven days late in August 2001 for what was reported as a 
long history of heroin and Methadone dependence and a more 
recent (two to three year) history of benzodiazepine 
dependence.  The summary noted he had passive suicidal 
ideation but no active suicidal ideation or plan.  He stated 
that he believed he had PTSD and wanted an evaluation, and 
that he felt responsible for the death of a friend in the 
military that was an accident.  The principal psychiatric 
diagnoses were poly substance dependence, depression not 
otherwise specified, and rule out PTSD.  
The GAF was 50 at discharge.  The Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) [citing American Psychiatric 
Association, Diagnostic And Statistical Manual For Mental 
Disorders 32 (4th Ed. 1994)] (DSM-IV)]. 

A VA examiner in September 2001 noted the veteran had past 
suicidal ideation, and he reported an attempt in 1997 by 
overdosing, but not currently, and he had abused Methadone, 
alcohol and heroin.  The examiner found the veteran did not 
meet the full diagnostic criteria for the PTSD diagnosis but 
he did meet the criteria for the diagnosis of anxiety 
disorder not otherwise specified (NOS) associated with 
stressful experiences in military service.  The examiner did 
not include substance abuse or personality factors in 
assigning the current level of functioning (GAF of 62) on 
account of symptoms of anxiety disorder.  

Thereafter, the VA medical records show the veteran was 
hospitalized briefly in November 2001 after heroin use on the 
day prior to admission.  It was noted he was not suicidal and 
that he was employed.  The diagnoses were intravenous drug 
user, and fever.  He was readmitted for two weeks in December 
2001 and the psychiatric diagnoses were polysubstance 
dependence, depression NOS, and nicotine dependence.  
According to the summary, he reported depressed mood with 
recent stressors being a recent confinement for assaulting 
his teenage daughter, marital and financial problems.  He 
stated that he wished he could die of natural causes but 
would not die by his own hand.  The mental status on 
admission showed intermittent passive suicidal ideation.  The 
hospital summary showed there was no suicidal ideation 
throughout his admission or on the mental status examination 
at discharge.  The GAF on discharge was 52.   

The veteran had VA outpatient contact from December 26, 2001 
to January 2, 2002 when it was noted he had completed a day 
program and he was encouraged to follow the stated plans with 
action.  The clinical record entry summarized his stated 
relapse prevention/aftercare plans, although a note entered 
later on that date indicated he elected not to seek aftercare 
treatment due to employment and pending legal issues.  His 
death occurred on January [redacted], 2002.  

The Board must analyze the credibility and probative value of 
all evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any favorable material.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The appellant's 
belief, or her representative's contentions, no matter how 
sincere, do not establish competency because a lay person is 
not qualified to offer a competent opinion in a matter of 
medical causation or medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Initially, the appellant's assertion that PTSD was implicated 
in the veteran's death is not substantiated in competent 
evidence.  Simply stated, the veteran was examined for the 
disorder and the competent opinion was that he did not meet 
the criteria for the diagnosis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F.3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  That 
said, the Board acknowledges that the VA examiner associated 
anxiety disorder NOS with the death of another sailor.  
However, in this case, even assuming that the evidence of 
record establishes a plausible connection between the 
veteran's anxiety disorder and his military service it is 
necessary to have medical evidence that establishes a link 
between the veteran's death and that mental disorder.  The 
appellant's testimony that she believes his death was a 
suicide caused by his anxiety disorder is not competent 
medical evidence and, therefore, is not competent to 
establish the necessary link.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu, supra.  

The VA regulations consider the act of suicide to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
38 C.F.R. § 3.302(b)(2).  Moreover, even if the veteran's 
death were the result of suicide absent a reasonable adequate 
motive, section 3.302 merely provides a presumption that this 
would be evidence of mental unsoundness.  However, it does 
not replace the requirement for medical nexus evidence.  See 
Elkins (Willie) v. Brown, 8 Vet. App. 391, 396-98 (1995).  
Instead, that section provides that suicide is evidence of 
mental unsoundness that may establish that the act was not 
willful misconduct.  Thus, to overcome the competent 
evidence, it would be incumbent upon the appellant to show at 
a minimum that there was a nexus between the veteran's death 
as it occurred or suicide and any psychiatric disorder linked 
to service.  She did not introduce evidence that he did not 
have a reasonable expectation of survival, and that death was 
substantially certain to result from the overdose.  The 
official certification of his death contradicts the assertion 
of suicide and the contemporaneous medical evidence does not 
lend any collateral support on either basis, in particular 
the VA follow up evaluations after his release from VA 
hospitalization in December 2001.  Although the 
representative points to the timing of the fitness for duty 
examination in service (T 12-13), the Board observes this was 
obtained in connection with an investigation of a fatality 
which the veteran reportedly had witnessed and which had been 
confirmed in the record.  

The death certification relied on autopsy findings and is a 
major component of the record, and certainly the most 
probative evidence offered that is directed to a medical 
element required to establish service connection for the 
cause of death.  The certifier undoubtedly relied on the 
autopsy results, noting the conclusion as to the cause of 
death and manner of death as "accidental" was based upon 
the examination and/or investigation.  Furthermore there was 
no other significant condition listed on the death 
certification.  Consequently, the unrebutted conclusions of 
the death certification provide no link between any drugs 
ingested on the day of the veteran's death and his military 
service on any basis.  

In focusing on the theory of suicide, the appellant is 
speculating about the possibility of a causal link between 
the well established events of military service and the 
veteran's untimely death.  However, the Board observes that 
the medical evidence does not offer any contradictory 
assessments of his predisposition to suicide.  In particular, 
the reports of his VA contacts prior to his death noted no 
suicidal intent or plan and the reports that followed the VA 
examination in September 2001 identified only multiple 
substance dependence as the principal psychiatric diagnoses 
without referring to anxiety disorder.  The VA examiner in 
September 2001 excluded substance dependence from the 
functioning assessment and did not otherwise indicate they 
were related.

In this matter, the veteran's death was ruled an accident and 
no psychiatric disorder was implicated in his death.  The 
testimony and written argument is noted, but the appellant 
has not submitted medical evidence of a link between the 
veteran's death and a service-connected condition.  For 
example, the VA examiner in 2001 provided the GAF score of 
62, and it was previously reported as 50 and subsequently as 
52.  The GAF scale includes scores 30 and below indicating 
symptoms such as suicidal preoccupation and suicidal attempts 
without clear expectation of death, and scores below 10 
indicating symptoms such as serious suicidal act with clear 
expectation of death.  On the other hand, GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 50 reflects serious symptoms including suicidal 
ideation.

Thus, the VA examiner did not provide a GAF score that 
reflected suicidal thought or ideation in reporting the 
diagnosis of anxiety disorder.  Furthermore, the other noted 
GAF scores were reported in the context of substance 
dependence which the VA examiner did not relate to the 
anxiety disorder.  The VA opinion in September 2001 must be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words.  See, e.g., Lee 
v. Brown, 10 Vet. App. 336, 339 (1997).  Moreover, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
disregard the competent evidence against the claimed 
association of the veteran's death to any incident of 
military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The professional opinion of the medical evaluator 
performing the autopsy was undoubtedly reflected in the 
information to the certifying official and is dispositive.  
That is, since there is no similar rebuttal evidence in the 
record, the conclusion of an accidental overdose of Methadone 
stands undiminished in its probative weight.  The appellant 
has not identified or submitted competent evidence that would 
tend to place the competent and probative evidence regarding 
the cause of death in relative equipoise.  That evidence 
would be competent evidence of causation or nexus showing the 
veteran's death was related to a service connected disability 
either on the basis of an intentional or accidental death. 

The Board appreciates the veteran's service on behalf of his 
country.  Regrettably, however, the Board concludes that the 
preponderance of the evidence in this case is against 
relating the fatal accidental drug overdose to his military 
service on any basis.  See, e.g., Davis v. West, 13 Vet. App. 
178, 183-84 (1999).  See also, Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Although the appellant is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107; Ferguson v. Principi, 
273 F.3d 1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


